Affirmed and Opinion filed March 27, 2003








Affirmed and Opinion filed March 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00575-CR
____________
 
RONALD
DAVID FAISON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 248th District Court
Harris
County, Texas
Trial
Court Cause No. 909,670
 

 
M
E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
aggravated sexual assault of a child. 
The trial court sentenced appellant to confinement for life in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed March 27, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman. 
Do Not Publish C Tex. R.
App. P. 47.2(b).